Per curiam.
The plaintiff, Scully’s Auto-Marine Upholstery, Inc. (Scully), appeals the Superior Court’s (Gray, J.) dismissal of its declaratory judgment action against the defendants, Peerless Insurance Company, Inc. (Peerless) and Wageman Insurance Agency (Wageman). Scully argues that the trial court erred by dismissing the declaratory judgment action, because the six-month limitation period for bringing such actions should run from the time of service of the underlying writ, not from the time of filing of the writ. It also maintains that the declaratory judgment action was not moot, even though the underlying suits had been dismissed, because it had incurred defense costs associated with the dismissal of those suits. For the reasons that follow, we affirm.
On August 13, 1990, Scully filed a petition for declaratory judgment to determine its entitlement to insurance coverage in two civil suits brought against it by a third party. One suit was initially filed in the Maine Superior Court (York County) on January 25, 1990, but the complaint was not served on Scully until March 6, 1990. The second suit, in which Scully was impleaded to indemnify the named defendant, was filed in the United States District Court for the District of Maine on June 13, 1990; the complaint was served on Scully on July 11, 1990.
Both Peerless and Wageman moved to dismiss the declaratory judgment action, asserting that it was time barred under the six-month limitations period for insurance coverage disputes in the declaratory judgment statute. They also maintained that the action was moot because the underlying civil actions had been dismissed. On April 30, 1991, the trial court granted both motions to dismiss. This appeal followed.
*67The declaratory judgment statute provides in pertinent part:
“Any person claiming a present legal equitable right or title may maintain a petition against any person claiming adversely to such right or title to determine the question as between the parties .... No petition shall be maintained under this section to determine coverage of an insurance policy unless it is filed within 6 months after the filing of the writ which gives rise to the question.”
RSA 491:22 (emphasis added). At issue here is the propriety of the application of RSA 491:22 to determine the defendants’ obligation to defend the two actions brought against Scully.
We note at the outset that coverage for both a federal district court suit and a Maine superior court action is in dispute in this case. In Jackson v. Federal Insurance Co., 127 N.H. 230, 498 A.2d 757 (1985), we held that RSA 491:22 applies only to underlying suits brought in State court. Id. at 233, 498 A.2d at 759. Consequently, the statutory procedure is not available to determine coverage for the proceedings in the United States District Court for the District of Maine. Jackson supra; Mottolo v. U.S. Fidelity & Guaranty Co., 127 N.H. 279, 285, 498 A.2d 760, 765 (1985).
As for coverage for the proceedings in the Maine Superior Court, the question is whether the Maine Superior Court qualifies as a “State court” under Jackson. We hold that it does not. Analysis of the Jackson case leads us to conclude that the use of RSA 491:22 is limited to parties involved in suits brought in New Hampshire State courts only.
In Jackson we noted that “[t]he plain language of the statute clearly applies only to State actions.” Jackson, 127 N.H. at 232, 498 A.2d at 759. We based our determination partly on the reference to the law as a “court cleaning bill,” id. at 233, 498 A.2d at 759, and stated that “[c]learly, the State legislature does not have the power to ‘clean’ the federal courts.” Id. Likewise, our legislature is powerless to control the procedures by which the Maine State courts deal with questions relating to a dispute litigated before them.
We therefore hold that RSA 491:22 applies only to underlying suits brought in our State courts. Thus, regardless of when the declaratory judgment petition was filed, the trial court correctly dismissed the claims relating to the underlying actions. See In re Trailer and Plumbing Supplies, 133 N.H. 432, 438, 578 A.2d 343, 346 (1990) (upholding trial court reaching correct result, but on mistaken *68grounds, where there are valid alternative grounds to support decision).

Affirmed.

Horton, J., dissented; the others concurred.